                                           Case 5:21-cv-04591-BLF Document 9 Filed 08/10/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     KEVIN L. MCCULLOM,                              Case No. 21-04591 BLF (PR)
                                  12                   Plaintiff,                        ORDER GRANTING EXTENSION
Northern District of California




                                                                                         OF TIME TO FILE COMPLAINT
 United States District Court




                                  13             v.                                      AND APPLICATION TO PROCEED
                                                                                         IN FORMA PAUPERIS
                                  14
                                         NANCY O’MALLEY, et al.,
                                  15
                                                       Defendants.                       (Docket No. 8)
                                  16

                                  17

                                  18          On June 15, 2021, Plaintiff, proceeding pro se, filed a document which was

                                  19   construed as an attempt to file a civil rights complaint pursuant to 42 U.S.C. § 1983,

                                  20   against Alameda County officials. Dkt. No. 1. On the same date, Plaintiff was advised

                                  21   through two separate Clerk’s notices that within twenty-eight days he must (1) file a

                                  22   complaint on the court form and (2) either pay the full filing fee or file an application to

                                  23   proceed In Forma Pauperis (“IFP”) in order to proceed with this action or face dismissal.

                                  24   Dkt. Nos. 2 and 3. On July 26, 2021, Plaintiff filed a letter which was construed as a

                                  25   motion for an extension of time to respond. Dkt. No. 8.

                                  26          Good cause appearing, Plaintiff’s request is GRANTED. Plaintiff shall file a

                                  27   complaint and IFP application no later than twenty-eight (28) days from the filing date

                                  28   of this order. Failure to file a complaint and an IFP application in the time provided shall
                                            Case 5:21-cv-04591-BLF Document 9 Filed 08/10/21 Page 2 of 2




                                   1   result in this action being dismissed without prejudice and without further notice to
                                   2   Plaintiff.
                                   3            This order terminates Docket No. 8.
                                   4            IT IS SO ORDERED.
                                   5   Dated: ___August 10, 2021___                          ________________________
                                                                                             BETH LABSON FREEMAN
                                   6
                                                                                             United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting EOT to file complaint & IFP
                                       P:\PRO-SE\BLF\CR.21\04591McCullom_eot-ifp&comp.docx
                                  26

                                  27

                                  28
